DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 10/27/2022. 
Acknowledgement is made to the amendment of claims 1, 5, 9, 14, 16-17, and 19.
Acknowledgement is made to the cancellation of claims 2, 4, 12-13, and 18. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1, 3, 5-11, 14-17, and 19-20 are pending. A complete action on the merits appears below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0275913 to Hill et al. (herein after “Hill”) in view of U.S. Patent Application No. 2020/0000367 to Oren et al. (herein after “Oren”) and U.S. Patent Application No. 2009/0125011 to Behzadian (herein after “Behzadian”).
Regarding claim 1, Hill teaches a medical system, comprising: a catheter (Fig. 6; catheter shaft 100) having a catheter distal end (Fig. 6; distal end portion 98) and including multiple electrodes (Fig. 6; the catheter shaft 100 includes a number of interior electrodes 20) situated at the catheter distal end; a sheath (Fig. 6; introducer shaft 40’) having a sheath distal end and a lumen configured to receive the catheter (Fig. 6; a distal end portion 98 of a catheter shaft 100 extending through and out of a distal end opening 102 of the introducer shaft 40’. The catheter shaft 100 extends through a fluid lumen 92 of the shaft 40’ of the introducer 12’’) such that the catheter distal end protrudes from the sheath distal end, the sheath configured to cover one or more of the multiple electrodes; and a controller (Fig. 1; system 10 includes an electronic control unit, also referred to as an ECU, 24) configured to provide a current between electrodes of the multiple electrodes and measure at least two voltages from at least two of the multiple electrodes to a reference voltage to determine whether one or more of the multiple electrodes is covered by the sheath (¶[0052] discusses determining whether one or more internal electrodes are within or outside of the introducer shaft based on more than one potential measurement, such as a voltage measured between two of the internal electrodes. The voltage may be compared to a threshold to determine whether one or both electrodes are within the introducer shaft or outside of the introducer shaft).  
However, Hill fails to specifically teach the system as calculating impedance values between electrodes of the multiple electrodes.
Hill instead teaches the measurement for determining the location of electrodes with relation to the sheath as being a voltage measured between two of the electrodes (¶[0052]) as an electrical current is driven between said pair of electrodes (¶[0008]). 
Oren teaches a system for detecting and visualizing a location of an introducer sheath and a catheter having electrodes (¶[0008]). 
Oren further teaches the medical system wherein the controller is configured to determine impedance values between electrodes of the multiple electrodes (¶[0027] discusses adjacent electrodes being assigned bipole pairings, and each bipole pair sampling the electrical characteristics of the tissue between the pair) to determine whether the one or more of the multiple electrodes is covered by the sheath (¶[0054] discusses the sheath detection as being based on the electrodes impedance readings, as each electrode’s running impedance is utilized to identify the electrode’s sheath status, such as located within the sheath). The sensed impedance between the distal tip electrodes is utilized to determine the electrodes location in relation to the sheath, as this value will vary depending upon the location of the electrodes, for example this value will be different when said specific electrodes is located within or outside of a sheath (¶[0052]). 
Therefore, before the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Oren into the device of Hill as impedance and voltage are functional equivalents for the purpose of determining the location of the electrodes on a catheter in relation to an introducer sheath.
Additionally, it is well known in the art to utilize voltage and current values, such as those taught by Hill to determine an impedance value. For additional support, see conclusion citations. 
Hill further fails to specifically teach the system wherein the controller is configured to source the current from any one of the multiple electrodes and sink the current at any other one of the multiple electrodes.  
Behzadian teaches a medical device for ablation of tissue comprising a bipolar generator, an applicator probe having an elongate member, and a tip at the distal end suitable for insertion into tissue, the tip comprising an electrode cluster of three or more electrodes (¶Abstract).
Behzadian further teaches the system wherein the controller is configured to source the current from any one of the multiple electrodes and sink the current at any other one of the multiple electrodes (¶[0015] discusses the use of a polarity alternator for dynamically altering the polarity of individual electrodes in a linear cluster of electrodes).  
Behzadian discusses the known need in the art for a bipolar ablation system that heats a zone about a linear cluster of electrodes on a single shaft to produce a substantially sized uniform lesion that is nearly spherical (¶[0012]) Behzadian discusses the polarity alternation of the three or more electrodes during lesion formation as being utilized to form a spherical and uniform lesion of the tissue (¶[0025], [0072]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Behzadian into the device of Hill with the ability to control the electrodes to source and sink the current between any of the electrodes present in the configuration of Hill.
Regarding claim 3, Hill teaches the medical system of claim 1, wherein the controller is configured to measure a voltage from each of the multiple electrodes to the reference voltage to determine whether the one or more of the multiples electrodes is covered by the sheath (¶[0052] discusses the voltage being compared to a threshold to determine whether one or both electrodes are within the introducer shaft or outside of the introducer shaft).  
Regarding claim 5, Oren further teaches the medical system of claim 1, wherein the controller is configured to compare the impedance values calculated to one or more threshold values to determine whether the one or more of the multiple electrodes is covered by the sheath (¶[0054] discusses each electrode as being monitored during sheath detection so that each electrode’s running impedance reading is compared to the respective electrode’s baseline impedance reading and if the impedance reading exceeds a threshold, which may be predetermined or customized, the electrode is identified as being located within the introducer sheath).  
Regarding claim 7, Hill teaches the medical system of claim 1, wherein the multiple electrodes are longitudinally spaced apart at the catheter distal end (Fig. 6; electrodes 20 are displayed along the longitudinal axis of the catheter).  
Regarding claim 8, Hill teaches the medical system of claim 1, wherein the catheter is a linear ablation catheter (¶[0023] discusses the catheter as being an elongate medical device, such as ablation catheter).  
Regarding claims 9-11, 14-17 and 19-20, the recited methods are considered inherent with regard to the system as taught by Hill/Oren/Behzadian in claims 1, 3, 5, 7, and 8.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0275913 to Hill et al. (herein after “Hill”) further in view of U.S. Patent No. 5,334,193 to Nardella (herein after “Nardella”)
Regarding claim 6, Hill teaches the medical system of claim 1.
However, Hill in view of Behzadian and Oren fails to specifically teach the system wherein the controller is configured to calculate impedance values between electrodes of the multiple electrodes by determining a difference between the at least two voltages measured and dividing the difference by a multiple of the current provided via the controller.  
Nardella teaches an ablation catheter suitable for delivery into an internal organ, comprising multiple electrode on an outer surface of the catheter (¶Abstract). The system controls the ablation procedure based on signals relevant to the procedure and system, such as temperature and/or tissue impedance (Col. 3, Lines 1-19).
Nardella further teaches the system as calculating impedance values by determining a difference between the at least two voltages measured and dividing the difference by a multiple of the current provided via the controller (Col. 7, Lines 45-55; discuss the magnitudes of the current and voltage as determining the impedance of the body tissue by dividing the voltage value by the current value).  
Calculating impedance by dividing the voltage by the current, also referred to as Ohm’s Law, is  a scientific principle that is common is the art. Therefore, before the application was filed, it would have been obvious to a person having ordinary skill in the art to combine this known formula to yield predictable results of determining impedance values. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Hill reference are moot in view of the new rejections under Hill, Oren, and Behzadian. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20130253622 A1- [0019] teaches the use of a known voltage created between individual electrodes and a measured current flow therebetween being utilized to determine the impedance between electrodes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794